Citation Nr: 0630635	
Decision Date: 09/29/06    Archive Date: 10/04/06

DOCKET NO.  04-40 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection on a direct basis for 
aortic stenosis; and if so, whether the claim may be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel
INTRODUCTION

The veteran had active military service from July 1948 to May 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a January 2004 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Lincoln, Nebraska.

In July 2006, the veteran testified at a travel board hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing is of record.


FINDINGS OF FACT

1.  A claim for service connection for aortic stenosis on a 
direct basis was denied by a May 2002 rating decision that 
was not appealed.

2.  Evidence submitted subsequent to the May 2002 rating 
decision does not raise a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The May 2002 rating decision which denied a claim for 
service connection for aortic stenosis on a direct basis is 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 3.104, 
20.302, 20.1103 (2001).

2.  New and material evidence has not been submitted, and the 
claim of entitlement to service connection for aortic 
stenosis is not reopened.  38 U.S.C.A. §§ 5108 (West 2002); 
38 C.F.R. § 3.156 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

I.	Veterans Claims Assistance Act of 2000

VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2005). 

Letters dated in July 2003 and November 2004 fully satisfied 
the duty to notify provisions. 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002). The veteran was aware that it was ultimately 
his responsibility to give VA any evidence pertaining to the 
claim.  The November 2004 letter told him to provide any 
relevant evidence in his possession.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).   

The July 2003 letter advised him that new and material 
evidence was needed to reopen the claim of service connection 
for aortic stenosis, and by advising the veteran of what was 
necessary to establish service connection effectively 
informed him of what was necessary to reopen his claims.  See 
Kent v. Nicholson, 20 Vet. App. 1 (2006).

Since the Board has concluded that new and material evidence 
has not been submitted and the claim cannot be reopened, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  Nevertheless, the veteran was 
notified in March 2006 of how VA assigns disability ratings 
and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

Although the November 2004 letter was not sent prior to 
initial adjudication of the veteran's claim, this was not 
prejudicial to him, since he was subsequently provided 
adequate notice, and the claim was readjudicated and an 
additional supplemental statement of the case (SSOC) was 
provided to the veteran in March 2005.  

The veteran's service medical records and VA medical 
treatment records have been obtained, to the extent 
available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is 
no indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

II.	Whether new and material evidence has been submitted 
to reopen a claim for service connection for aortic 
stenosis
  
In a decision dated in May 2002, the RO denied the veteran's 
claim for service connection for aortic stenosis on a direct 
basis as well as secondary to service-connected diabetes 
mellitus.  The veteran did not appeal this decision.  A 
finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  See 
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 3.104, 20.302, 
20.1103 (2001).  Thus, the May 2002 decision is final.  

The veteran's application to reopen his claim of service 
connection for a heart condition was received in June 2003.  
The Board notes that there has been a regulatory change with 
respect to the definition of new and material evidence, which 
applies prospectively to all claims made on or after August 
29, 2001.  As the veteran filed his claim after this date, 
the new version (cited below) applies in this case.

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156(a).

The Board notes that by a January 2004 rating decision, the 
RO declined to reopen the veteran's claim of entitlement to 
service connection for aortic stenosis.  On appeal, however, 
the Board must make its own determination as to whether any 
newly submitted evidence warrants a reopening of the claims.  
This is important because the preliminary question of whether 
a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claims on the merits.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

At the time of the May 2002 rating decision, the evidence of 
record included the veteran's service medical records, an 
Agent Orange Protocol Examination, VA treatment records from 
April 2000 to December 2001, VA examination dated in April 
2002, and the veteran's written statements.
Service connection for aortic stenosis was denied in May 2002 
on the basis that there was no evidence of the condition 
during active duty and there was a medical opinion that the 
condition was not related to diabetes mellitus.  Therefore, 
evidence required to reopen the claim must relate to the 
reason for the denial.  In this case, since the veteran is 
only claiming service connection on a direct basis, the 
veteran must submit evidence raising a reasonable possibility 
that his aortic stenosis was incurred in or aggravated by his 
active duty.

Since the May 2002 rating decision, evidence received by VA 
includes medical treatment records dated from 1983 to 2005 
and the veteran's statements, including testimony presented 
at a hearing before a Decision Review Officer in January 2005 
and the July 2006 travel Board hearing.  

The Board has considered the evidence received since the May 
2002 rating decision and finds that there is still no 
evidence that the veteran's aortic stenosis was incurred in 
or aggravated by active service. 

Accordingly, the Board finds that the evidence received 
subsequent to May 2002 rating decision is not new and 
material and does not serve to reopen the claim.  Until the 
veteran meets his threshold burden of submitting new and 
material evidence sufficient to reopen his claim of 
entitlement to service connection for aortic stenosis, the 
benefit of the doubt doctrine does not apply.  see Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

New and material evidence not having been submitted, the 
reopening of the claim for service connection for aortic 
stenosis is denied.

____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


